STATE OF DELAWARE CERTIFICATE OF AMENDMENT TO CERTIFICATE OF TRUST Pursuant to Title 12, Section 3810(b) of the Delaware Statutory Trust Act, the undersigned Trust executed the following Certificate of Amendment: 1. Name of Statutory Trust:Salient MLP & Energy Income Fund. 2. The Certificate of Amendment to the Certificate of Trust is hereby amended as follows: Article 1 of the Certificate of Trust shall be deleted in its entirety and replaced with the following: “The name of the trust is:Salient MLP Growth Fund” 3. This Certificate of Amendment shall be effective upon filing with the Delaware Secretary of State. IN WITNESS WHEREOF, the undersigned has executed this Certificate on the 8thday of November, 2013. By: /s/ Gregory A. Reid Name: Gregory A. Reid Title:Trustee
